            Case 1:21-cv-00112-DLB Document 23 Filed 03/19/21 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT FOR
                      THE DISTRICT OF MARYLAND (BALTIMORE)

LAURA HOLMAN,                        )
                                     )
      Plaintiff,                     )
                                     )
      v.                             )
                                     )
GREYHOUND LINES, INC., et al.        )
____________________________________ )
                                     )             Civil Case No: 1:21-cv-00112-CCB
GREYHOUND LINES, INC.                )
                                     )
      Cross-Plaintiff/Defendant      )
                                     )
v.                                   )
                                     )
JUST ON TIME                         )
FREIGHT SYSTEM, INC.                 )
                                     )
      Cross-Defendant/Defendant      )
____________________________________ )

         DEFENDANT/CROSS-DEFENDANT JUST ON TIME FREIGHT
         SYSTEM, INC.’S ANSWER AND GROUNDS OF DEFENSE TO
   DEFENDANT/CROSS-PLAINTIFF GREYHOUND LINES, INC.’S CROSS-CLAIM

       COMES NOW, Cross-Defendant Just On Time Freight System, Inc. (hereinafter “Cross-

Defendant” or “Just On Time”) by and through its attorneys, Kiernan Trebach LLP, Matthew M.

Davey and Jeremy Huang, and in response to Cross-Plaintiff Greyhound Lines, Inc.’s Cross

Claim states as follows:

                                ANSWERS BY PARAGRAPH

       In response to the numbered Paragraphs presented in the Cross Claim, Just On Time

states as follows:

       1.       The allegations in Paragraph 1 concern Plaintiff’s allegations in her Complaint

and are not directed toward Just On Time and no response is necessary. To the extent a response
              Case 1:21-cv-00112-DLB Document 23 Filed 03/19/21 Page 2 of 5



is deemed necessary, Just On Time denies the allegations contained in Paragraph 1 of the Cross-

Claim.

         2.       The allegations in Paragraph 2 concern Plaintiff’s allegations in her Complaint

and are not directed toward Just On Time and no response is necessary. To the extent a response

is deemed necessary, Just On Time denies the allegations contained in Paragraph 2 of the Cross-

Claim.

         3.       Just On Time denies the allegations in Paragraph 3 and demands strict proof

thereof.

         4.       The allegations in Paragraph 4 are not directed toward Just On Time and no

response is necessary. To the extent a response is deemed necessary, Just On Time denies the

allegations contained in Paragraph 4 of the Cross-Claim.

         5.       Just On Time denies the allegations in Paragraph 5 and demands strict proof

thereof.

         6.       Just On Time denies the allegations in Paragraph 6 and demands strict proof

thereof.

         7.       Just On Time denies the allegations in Paragraph 7 and demands strict proof

thereof.

         8.       Just On Time denies the allegations in Paragraph 8 and demands strict proof

thereof.

         The allegations set forth in the last corresponding paragraph are Cross-Plaintiff’s prayer

for relief and/or explanatory statements of the pleader and therefore require no response. If a

response is required, Just On Time denies the allegations as phrased and demands strict proof

thereof.



                                                  2
          Case 1:21-cv-00112-DLB Document 23 Filed 03/19/21 Page 3 of 5



                                  AFFIRMATIVE DEFENSES

        Just On Time, by and through counsel, Kiernan Trebach LLP, assert the following

affirmative defenses to Cross-Plaintiff’s Cross-Claim:

                              FIRST AFFIRMATIVE DEFENSE

        The Cross-Claim fails to state a cause of action upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

        The Cross-Claim fails to state a viable claim for equitable indemnification.

                              THIRD AFFIRMATIVE DEFENSE

        Just On Time is not liable for contribution because it did not breach a duty to Plaintiff

that was an actual and proximate cause of Plaintiff’s alleged injuries.

                            FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s damages were caused solely by the acts or omissions of other individuals or

entities not under the supervision or control of Just On Time.

                              FIFTH AFFIRMATIVE DEFENSE

        That Cross-Plaintiff’s claims may be barred by the doctrine of release.

                              SIXTH AFFIRMATIVE DEFENSE

        That Cross-Plaintiff’s claims may be barred by the doctrine of waiver.

                            SEVENTH AFFIRMATIVE DEFENSE

        That the Cross-Plaintiff’s claims may be barred by the doctrines of accord and

satisfaction.




                                                 3
           Case 1:21-cv-00112-DLB Document 23 Filed 03/19/21 Page 4 of 5



                             EIGHTH AFFIRMATIVE DEFENSE

        That the damages allegedly sustained by Cross-Plaintiff may have been the result of acts

or omissions of independent actors and/or party or parties over whom Just On Time had no

control.

                                 NINTH AFFIRMATIVE DEFENSE

        That the claims asserted in the Cross-Claim may be barred by supervening and/or

intervening causes, acts, omissions, and/or negligence of others, for which Just On Time must

not be liable.

                                 TENTH AFFIRMATIVE DEFENSE

        That Just On Time was confronted with an emergency situation and acted reasonably

under the circumstances, which acts as a bar to the claims of Cross-Plaintiff in its Cross-Claim.

                           ELEVENTH AFFIRMATIVE DEFENSE

        Just On Time reserves the right to rely on any other defenses which may be revealed

through discovery or at trial.

                            TWELFTH AFFIRMATIVE DEFENSE

        Just On Time denies its actions and/or omissions were the direct and/or proximate cause

of the Plaintiff’s alleged in the Cross-Claim.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        That Just On Time denies that Cross-Plaintiff is entitled to indemnification and/or

contribution from Just On Time as alleged in the Cross-Claim.

        WHEREFORE, having fully responded to the Cross-Claim, Just On Time prays that this

Court will enter judgment in its favor, together with fees and costs and such further relief as may

be deemed just and proper by this Court.



                                                 4
         Case 1:21-cv-00112-DLB Document 23 Filed 03/19/21 Page 5 of 5



Dated: March 19, 2021                Respectfully submitted,

                                       /s/ Matthew M. Davey
                                     Matthew M. Davey, Esq. (Bar No. #16282)
                                     Jeremy C. Huang, Esq. (Bar No. 18193)
                                     Kiernan Trebach LLP
                                     1233 20th Street, NW, Suite 800
                                     Washington, DC 20036
                                     (202) 712-7000 (Phone)
                                     (202) 712-7100 (facsimile)
                                     mdavey@kiernantrebach.com
                                     jhuang@kiernantrebach.com
                                     Counsel for Defendant Just On Time Freight System, Inc.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of the foregoing Answer and Affirmative

Defenses to Greyhound Lines, Inc.’s Cross-Claim to be sent this 19th day of March, 2021, via

via the Court’s electronic service system on the following:

       Alan J. Mensh, Esq.
       120 East Baltimore Street, Suite 1802
       Baltimore, Maryland 21202
       Counsel for Plaintiff

       Marc S. Albert, Esq.
       Law Offices of Marc S. Albert
       32-72 Steinway Street
       Astoria, New York 11103
       Counsel for Plaintiff

       Andrew T. Stephenson, Esq.
       Scarlett M. Corso, Esq.
       Franklin & Prokopik, P.C.
       The B&O Building
       Two North Charles Street, Suite 600
       Baltimore, Maryland 21201
       Attorneys for Defendant Greyhound Lines, Inc.


                                     /s/ Matthew M. Davey
                                     Matthew M. Davey




                                                5
